Interim Decision #2297

MATTER OF DELA ROSA
In Visa Petition Proceedings
A-19372117
Decided by Board June 18, 1971

(1) The legal custody requirement of section 101(b)(1XC) of the Immigration and
Nationality Act, as amended, is mandatory. In order to qualify as a "child"
under section 101(bXI)(C), the legitimated child must have been in the legal
custody of the legitimating parent at the time of legitimation.
(2) In the absence of affirmative evidence that he had legal custody of the
beneficiary at the time of legitimation, petitioner has failed to meet the
burden of establishing that beneficiary, who was born out of wedlock in
Panama in 1956 and legitimated under the law of Panama in 1957, is his
"child" within the contemplation of section 101(b)(1XC) of the Act, as amended.
Accordingly, beneficiary is ineligible for immediate relative status under
section 201(b) of the Act.

The United States citizen petitioner applied for immediate
relative status for the beneficiary as his child under section 201(b)
of the Immigration and Nationality Act. In a decision dated
October 5, 1973, the District Director denied the petition on the
ground that the petitioner had never married the beneficiary's
mother and therfore had not established the required relationship
to the beneficiary. The petitioner has appealed from that denial.
The appeal will be dismissed.
Section 101(b)(1XC) defines the term "child" as including a child
legitimated under the law of the child's residence or domicile, or
under the law of the father's residence or domicile, whether in or
outside the United States, if such legitimation takes place before

the age of 18 years and the child is in the legal custody of the
legitimating parent or parents at the time of such legitimation.
The beneficiary was born in Panama on August 26, 1956 to the
petitioner and a woman who was not his wife. The beneficiary's
birth certificate states that the petitioner declared paternity
before an official of the Civil Registry of Colon on March 14, 1967.
Under the law of Panama, the petitioner's declaration established
728

Interim Decision #2297
the beneficiary's legal status as the petitioner's legitimated child.
Matter of Sinclair, 13 I. & N. Dec. 613 (BIA 1970).'

However, in order to qualify as a "child" under section
101(bXl)(C), the beneficiary must have been in the legal custody of
the legitimating parent at the time of legitimation. The legal
custody requirement of section 101(bX1XC) was considered by the
Board in an unpublished decision, Matter of Harris, A18 953 024

(BIA November 6, 1970). In that case we noted that the statutory
langugage was mandatory? We stated that "legal custody" may
vest by virtue of either a natural right or a court decree. We

further stated that the mother of an illegitimate child generally
has the primary right to its custody, 3 and in the absence of
affirmative evidence that the father has obtained custody, we will
not presume that the mother has been deprived of custody.
The petitioner has submitted an affidavit stating that he has
supported the beneficiary since birth. He states in the Notice of
Appeal that although a visa was issued to the beneficiary at the
time the petitioner left Panama in 1965, she did not accompany the
petitioner at that time because her mother did not wish her to
leave. The record also contains a document signed by the beneficiary's mother, dated December 2, 1969, authorizing the petitioner
to bring the beneficiary to the United States.
In visa petition proceedings, the petitioner has the burden of
establishing eligibility for the benefit conferred by the immigration laws. Matter of Brarttigan, 11 I. & N. Dec. 493 (BIA 1966).
Nothing in the record before us indicates that the petitioner had
legal custody of the beneficiary at the time of legitimation. In fact,
the necessity of receiving the permission of the beneficiary's
mother in order to bring her to this country indicates that the
mother, rather than the petitioner, had legal custody of the
beneficiary.
The petitioner has not established that the beneficiary is his
"child" under section 101(bX1)(C) of the Act. Consequently, the
appeal will be dismissed. If the petitioner is able to obtain legal
custody and legitimate the beneficiary under the law of his
present residence before she reaches the age of 18, he can submit a
new petition in her behalf.

ORDER: The appeal is dismissed.
In Matter of Kubieka, Interim Decision No. 2189 (BIA, 1972), we held that the
term "legitimate" refers solely to a child born in wedlock. A child born out of
wedlock who attains status as a legitimate child by some affirmative act on the
part of his parent or parents is considered to be "legitimated." Therefore, the
beneficiary is a "legitimated" child and the provisions of section 101(bX1XC) of the
1

Act are applicable.

See also S. Rep. No. 1515, 81st Cong., 2d Sess. 468 (1950).
See 10 Am. Jur. 2d Bastards sections 60 and 62; 10 C.J.S. Bastards section 17b
and 17c; Annot., 37 A.L.R. 2d 882 (1954); Annot., 51 A.L.R. 1507 (1927).
2

729

Interim Decision #2297
Maurice A. Roberts, Chairman, Dissenting:

I respectfully dissent. In my estimation, the Board has placed an
unduly restrictive construction on the phrase "legal custody of the
legitimating parent" in section 101(b)(1)(C). Such a narrow construction detracts from the ameliorative intent of Congress in
enacting this remedial provision.
The term "legal custody" is not defined in the Act. The majority
opinion refers to the Board's unpublished opinion in Matter of
Harris, A18 953 024 (BIA November 6, 1970). In my dissenting
opinion in that case, I pointed out that, while the legislative
history of the requirement was sparse, "it is fairly inferable that
the purpose of the 'legal custody' requirement was to prevent
abuse through ad hoc legitimation by a putative father who had
had little or no contact with the child and who had obtained the
legitimation solely for the purpose of circumventing the immigration laws."
As I noted in Harris, Congress did not specify that a parent
must have "actual custody" or "physical custody," or even "custody." It could be argued that the use of any of the preceding

terms would have required the legitimating parent to have actual
physical custody of the child at the time of legitimation. In my
opinion, however, "legal custody" connotes the legal rights and
responsibilities incident to parenthood. Such rights and responsibilities may exist either in conjunction with or independently from
actual "physical custody." See e.g., Burge v. City and County of
San Francisco, 41 Cal. 2d 608, 262 P2d 6, 12-13 (1953); Donnelly v.
Blankenstein, 167 Cal. App. 2d 282, 334 P2d 260, 262 (1959).
It has long been the view under the immigration laws that
"legal custody" is separable from actual "physical custody." The
two-year "legal custody" requirement for adoption under section
101(bX1XE) of the Act may be fulfilled even though the adoptive
parents and their child have resided apart, in different countries
separated by thousands of miles, during that period. Matter of M—,
8 L & N. Dec. 118 (BM 1958; AG 1959).
I have no quarrel with the majority's statement that the mother
of an illegitimate child generally has a primary right to its custody
(although I question whether this is necessarily a universal rule).
That situation, however, is quite distinct from the one in which a
father has legitimated his child. In my view, the act of legitimation, if it is bona fide and creates a legal status identical to that of
a child horn in wedlock, vests "legal custody" in the legitimating
parent. See e.g., In re Navarro, 77 Cal. App. 2d 500, 175 P2d 282,
334 P2d 260, 263 (1959); 10 Am. Jur. 2d Bastards section 66; 10
730

Interim Decision #2297
C.J.S. Bastards sections 14 and 17c; a In re Sutton, 132 W. Va. 875,
53 S.E. 2d 839 (1949); Allison v. Bryan, 21 Okla. 557, 97.P. 282 (1908).
It has been recognized that when, due to legitimation, a child's
status in relation to his father becomes that of a child born in
wedlock, the right of the natural mother to exclusive legal custody
is modified. See In re Navarro, supra: Donnaily v. Blankenstein,
supra. I deem this to be especially true in the present case, since,

according to the Library of Congress, the law of Panama does not
permit any classification based on legitimacy, and all children
whose parentage has been established are legitimate and have an
identical legal status in relation to their parents. Articles 58 and
59 of the Panamanian Constitution of 1946; Law 60 of 1946
(Panama); see Matter of Sinclair, 13 I.& N. Dec. 613 (BIA 1970).
The mother may retain physical custody, but she no longer has the
right to exclusive legal custody unless a court so decrees.
What the majority has done is to establish a very strong
presumption that no father can be said to have "legal custody" of
his legitimated child if the child's natural mother is still alive.
Evidently, the majority would allow a father who has legitimated

his child to rebut this presumption against. legal custody at the
time of legitimation only by showing that he obtained a court
decree awarding "legal custody," or that "legal custody" vested in
him by virtue of some "natural right," whateyer the latter term
may encompass. This view appears to ignore the legal effect of
legitimation under the applicable domestic law, and tends to
equate "legal custody" with "physical custody."
It is my opinion that "legal custody" vested in the petitioner at
the time he legitimated the beneficiary in accordance with the law
of Panama. The question remains whether the vesting of legal
custody by the act of legitimation satisfied the requirement that
the beneficiary be in the legal custody of the petitioner "at the time
of such legitimation." I conclude that it did.
In making "legal custody" a requisite for legitimation under
section 101(bX1)(C), Congress must have contemplated the existence of some procedure by which a father who is acting in good
faith could readily satisfy such a requirement. It seems to me that
the primary way in which a putative father may go about
regularizing his status and obtaining "legal custody" of his child is
through the process of legitimation. To say that the vesting of
legal custody at the time of legitimation is insufficient, and that
the father must have established legal custody by another method
prior to legitimation, would be inconsistent with the ameliorative
intent of Congress in enacting section 101(bX1XC).
781

Interim Decision #2297
In similar situations involving adoptions under section
101(bX1)(E) of the Act, both the Attorney General and this Board
have stated that remedial legislation should be given a liberal
interpretation so as to carry out the congressional intent. See
Matter of Y—K—W—, 9 L & N. Dec. 176 (AG 1961); Matter of M—,
supra. The construction adopted by the majority, if consistently
observed in all cases, would severely restrict the application of the
remedial provisions of section 101(bX1)(C).
The beneficiary was allegedly born as the result of a non-marital
relationship between the petitioner and the beneficiary's mother.
Shortly after the beneficiary's birth, the petitioner took all necessary steps to legitimate her under the law of Panama. The
petitioner was personally present in Panama at the time of the
beneficiary's birth, at the time of the legitimation, and for some
years thereafter. Since the legitimation took place well in advance
of the petitioner's entry into the United States for permanent
residence, his action hardly appears to have been undertaken to
obtain immigration benefits. According to the petitioner, he has
supported the child since birth. I do not take the petitioner's
submission to the wish of the beneficiary's mother not to have her
leave Panama with the petitioner in 1965 as establishing that the
mother had exclusive legal custody of the beneficiary at that date
or at the time of legitimation.
In short, the petitioner took all necessary steps to establish the
beneficary's status as his legitimated daughter under the applicable domestic law, years in advance of seeking immigration benefits. He has apparently alWays treated her as his daughter. We are
not faced with a situation where an individual secures ad hoc
legitimation of a child he has seldom or never seen, at a late date,
in order to circumvent the immigration laws. Yet, in spite of the
fact that the petitioner has done all that could reasonably be
expected of him, immigration benefits are being denied because of
the restrictive construction placed on the "legal custody" requirement of section 101(bX1XC). I do not believe that this is what
Congress had in mind when it enacted that section.
I note that the "legal custody" requirement has been a part of
section 101(b)(1XC) since the inception of the Act in 1952. Despite
that fact, there is to my knowledge no published case in which the
Board has denied status under section 101(b)(1XC) solely because
of a failure to comply with the "legal custody" requirement. On the
other hand, in several cases status has been granted to children
legitimated under the applicable domestic law without apparent
regard to "legal custody" as defined by the majority. See e.g.,
9 I. & N.
Matter of K—, 8 I. & N. Dec. 73 (BIA 1958); Matter of
Dec. 518 (BIA 1961); Matter of Chojnowski, 11 I. & N. Dec. 287 (BIA
,

732

Interim Decision #2297
1965); Matter of Jancar, 11 L & N. Dec. 365 (BIA 1965); Matter of
DeF—, 6 I & N. Dec. 325 (B IA 1954); Matter of Palacio, 11 I. & N.
Dec. 183 (B IA 1965); Matter of Pableo, 12 L & N. Dec. 503 (DD 1967);
Matter of Garcia, 12 I. & N. Dec. 628 (BIA 1968); Matter of B , 5 I.
& N. Dec. 698 (BIA 1954); Matter ofD—M--, 7 I. & N. Dec. 441 (BIA
1957).
Moreover, in some of these cases it is doubtful whether the
fathers would have been able to meet the requirement laid down
by the majority.
For example, in Matter of K—, supra, the beneficiary was born
out of wedlock to the petitioner's fiancée in Poland in 1939. The
petitioner left Poland for good when the beneficiary was three
months old without having married the beneficiary's mother. He
acknowledged the beneficiary in 1948 by sending a document to
the Polish authorities while he was in England and the beneficiary
was apparently still in Poland. The Board concluded that the
requirements of the immigration law had been met and granted
the petition. I submit that it is impossible to reconcile this result
with the narrow view of "legal custody" which the Board is
—

presently adopting.

In Matter of Jancar, supra, the petitioner acknowledged the
beneficiary in Yogoslavia when the child was five months old. He
then left Yugoslavia never to return. The Board held that the
child became legitimated under Yugoslavian law when she was
five months old. The issue of legal custody at the time of legitimation was never raised by the Board, despite the fact that the
District Director had mentioned the legal custody requirement in
his denial of the visa petition. Once again, it appears that the
result is in conflict with the majority opinion.
I have merely cited several obvious examples in which the
construction adopted by the majority conflicts with past decisions.
The majority position seemingly would require the reversal of the
results in such cases, where legitimated child status has heretofore been granted, if similar situations arise after today's decision.
It is my view that the petitioner has legitimated the beneficiary
in accordance with the requirements of section 101(bX1XC) of the
Act. Therefore, I would sustain the appeal and grant the petition.
Louisa Wilson, Member Dissenting:

I concur in the dissenting opinion of the Chairman, and would
sustain the appeal and grant the petition.

738

